ORDER
The Articles of Incorporation of The Florida Bar Foundation, Inc., are hereby amended as shown in the attached appendix. Added language is indicated by underlining. Deleted language is indicated by struck-through type.
HARDING, C.J., and OVERTON, SHAW, KOGAN, WELLS, ANSTEAD and PARIENTE, JJ., concur.
APPENDIX
ARTICLE VI
DIRECTORS
6.1 Number. The affairs of the Foundation shall be managed by a board of directors consisting of nine' (9) eight (8) directors as set forth in Article 6.2 hereof, eighteen (18) directors as set forth in Article 6.3 hereof, and the duly elected officers, set forth in Article 6.4 hereof. Directors as set forth in Article 6.2(g)(f) and Article 6.3 hereof shall be selected for staggered terms of office.
6.2 Designated Directors. Nine (9)Eight (8) directors shall be directors by virtue of office, designation, or selection as follows:
a) - The-Chief Justice of the Supreme Court of Florida, or by proxy-at any Foundation board or committee-meeting that the- Chief Justice eannot attend, another Justico of the Supreme-Court of-Florida, at the direction-of the Chief Justice of the Supreme Court -of Florida;
b)a) Two other judicial officers to be designated annually by the Chief Justice of the Supreme Court of Florida;
e)b) The president of The Florida Bar;
*881d)c) The immediate past president of The Florida Bar;
e)d) The president-elect of The Florida Bar;
fie) The president of Florida Legal Services, Inc. and
g)f) Two public members, who shall not be lawyers, to be selected by the joint nominating committee of The Florida Bar Foundation and The Florida Bar in the manner provided by the ByLaws. Membership on such joint nominating committee shall be comprised of three directors of the Foundation appointed by the president of the Foundation and three members of the Board of Governors of The Florida Bar appointed by the president of The Florida Bar.
6.3 Selected Directors. Eighteen (18) directors shall be selected as follows:
a) One-third selected by the Foundation in the manner provided by the ByLaws;
b) One-third selected by the Board of Governors of The Florida Bar and certified to the Foundation no later than March 1st of every year; and
c) One-third selected by the Supreme Court of Florida and certified to the Foundation no later than March 1st of every year; and
d) Any director selected as set forth in Article 6.3 hereof who is a member of The Florida Bar shall be a member of the Foundation at the beginning of their term of office.
6.4 Officers Serve as Directors. In the event a person is elected president, president-elect, secretary-treasurer, secretary, or treasurer of the Foundation, such person shall resign his or her remaining term of office as a director of the Foundation, but shall be a director of the Foundation by virtue of his or her office.
6.5 Term; Removal; Vacancies.
a) The Chief Justice of the- Supreme Court of Florida, president of The Florida Bar, president-elect of The Florida Bar, and president of Florida Legal Services, Inc., shall be directors of the Foundation during their respective terms in office. The two judicial officers designated by the Chief Justice shall serve for two-year terms of office and may be redesignated for additional two-year terms at the pleasure of the Chief Justice. The immediate past president of The Florida Bar shall serve for a one-year term.
b) The two public members selected pursuant to Article 6.2(g)© hereof shall serve for not more than two, two-year staggered terms. Their removal from office shall be determined by the ByLaws. Vacancies of directors selected pursuant to Article 6.2(g)© hereof which are caused in any manlier shall be filled by the joint nominating committee of The Florida Bar Foundation and The Florida Bar pursuant to Article 6.2(g)© hereof for the unexpired term.
' c) Directors selected pursuant to Article 6.3 hereof shall serve for a three-year term, and may serve for one additional, consecutive three-year term. Their removal from office shall be determined by the ByLaws. Vacancies of directors selected pursuant to Article 6.3 hereof which are caused in any manner shall be filled by the selecting authority for such directors for the unexpired term.
d) Officers of the Foundation who are directors only by virtue of being officers shall be directors for their terms in office only. Their removal from office and the filling of vacancies shall be determined by the ByLaws.
6.6 Executive Committee. The affairs of the Foundation may be managed by an executive committee between meetings of the board of directors. The executive committee shall consist of directors and shall be established in the manner and with the authority provided by the ByLaws.
6.7 Transition. To achieve Article 6.2(g)© hereof, and in order to achieve Article 6.3 hereof, as terms of existing directors expire or are terminated, selections of directors shall be made in the following manner:
a) In June 1990,
(1) The nominating committee commission shall select one (1) lay member for a one-year term beginning June 1990 and one (1) lay member for a two-year term beginning *882June 1990 as set forth in Article 6.2(g)© hereof;
(2) The Board of Governors of The Florida Bar shall select four (4) directors as set forth in Article 6.3(b) hereof; and
(3) The Supreme Court of Florida shall select two (2) directors as set forth in Article 6.3(c) hereof.
b) In June 1991,
(1) The Board of Governors of The Florida Bar shall select two (2) directors as set forth in Article 6.3(b) hereof;
(2) The Supreme Court of Florida shall select two (2) directors as set forth in Article 6.3(c) hereof; and
(3) The Foundation shall select one (1) director as set forth in Article 6.3(a) hereof.
c) In June 1992, the Foundation shall select five (5) directors as set forth in Article 6.3(a) hereof.